Case 6:20-cv-02099-PGB-DCI Document 1-1 Filed 11/13/20 Page 1 of 4 PageID 13

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
IN AND FOR OSCEOLA COUNTY, FLORIDA

WENDY HARMON,

Plaintiff,
vs. Case No.
WALMART, INC.,

a Foreign Profit Corporation,

Defendant.
/

COMPLAINT

The Plaintiff, WENDY HARMON, by and through her undersigned attorney, files
this Complaint for damages against the Defendant, WALMART, INC., a Foreign Profit
Corporation, (hereinafter referred to as DEFENDANT”), and alleges:

1. This is an action for damages in excess of $30,000.00, exclusive of costs
and interest.

2. The incident which constitutes the subject matter of this action occurred in
Osceola County, Florida.

3: On or about May 4,.2019, DEFENDANT was the owner and in possession
of Walmart located at 4400 13th Street, Saint Cloud, FL 32769, Saint Cloud, Florida,
Osceola County.

4. - Onorabout May 4, 2019, WENDY HARMON went to the above-described

Walmart with the intention of shopping with a friend.
Case 6:20-cv-02099-PGB-DCI Document 1-1 Filed 11/13/20 Page 2 of 4 PagelD 14

5: DEFENDANT negligently maintained its property through its agents and
employees by allowing a foreign, transitory substance, having the appearance of fruit, to
be present on the floor of the Property, which caused WENDY HARMON to slip and fall
on the Property.

6. WENDY HARMON suffered damages due to the negligent acts and
omissions of the DEFENDANT when she slipped and fell due to the presence of what
appeared to be fruit on the floor of the DEFENDANT’S Property, in that DEFENDANT
negligently created a dangerous or negligent condition to wit:

a. In failing to keep the said premises in a safe and proper condition for the

use of its invitee or patrons; specifically, in failing to maintain a clean floor, clear

of any fallen objects or foreign, transitory substances, including but not limited to

fruit;
b. In failing to warn the Plaintiff of-the dangerous condition;
c. In failing to have proper inspection and cleaning procedures in place so as

to discover and clean up or otherwise remove the dangerous condition constituted
by foreign objects and transitory substances;

d. In failing to properly hire, train, and/or supervise competent and adequate
employees so as to prevent foreign objects and transitory substances from being
present;

e. In failing to prevent the gathering or pooling of water so that it would not
cause a dangerous condition.

7. That at. the time and place aforesaid, the DEFENDANT so negligently

maintained, operated or controlled said premises as to cause WENDY HARMON to be

 

Page 2 of 4
Case 6:20-cv-02099-PGB-DCI Document 1-1 Filed 11/13/20 Page 3 of 4 PagelD 15

injured thereon at a time the DEFENDANT caused the premises to be unsafe and knew, or
by the exercise of reasonable care should have known, that the said area was not in a
reasonably safe condition commensurate with the circumstances of its use by patrons or,
in the alternative;

8. At the aforesaid time and place the DEFENDANT failed to exercise proper
care in maintaining the said area in a safe condition or, in the alternative;

g. The DEFENDANT employed incompetent, inexperienced, unskilled or
careless employees and/or failed to exercise proper supervision of said employees and/or
failed to exercise proper supervision or failed to properly inspect the actions of said
employees referenced above in cleaning and/or maintaining the floors of the
DEFENDANT’S Property, thereby causing serious injuries to WENDY HARMON as
herein alleged or, in the alternative;

10. That at the time and place aforesaid, DEFENDANT knew or should have
known of the existence of the said dangerous condition; specifically, that a foreign
transitory substance such as large pools of water had gathered on the floor and could result
in injuries to patrons such as WENDY HARMON or, in the alternative, failed to exercise
proper care in the cleaning and/or maintaining the floors which resulted in a dangerous
condition.

11. Asa result, WENDY HARMON was injured in and about her body and
extremities, suffered pain there from, incurred medical expenses in the treatment of the
injuries, the injuries are either permanent or continuing in nature and WENDY HARMON

will suffer the losses and impairment in the future.

 

Page 3 of 4
Case 6:20-cv-02099-PGB-DCI Document 1-1 Filed 11/13/20 Page 4 of 4 PageID 16

WHEREFORE, Plaintiff, WENDY HARMON, demands judgment for damages

against the Defendant, WALMART, INC., a Foreign Profit Corporation, together with the

costs of this action and demands trial by jury of any and all issues so triable.

Dated this 22nd day of May, 2020.

s/ Matthew C. Quattrochi, Esq.
Matthew C. Quattrochi, Esq.

Fla. Bar. No. 0120760

Attorney for Plaintiff

Quattrochi and Torres, P.A.

950 S, Winter Park Dr. (Ste. 207)
Casselberry, FL 32707

Tel. (407) 452-4918

Fax: (407) 505 4245
Matt@priorityjustice.com
Leslie@priorityjustice.com

 

Page 4 of 4
